Citation Nr: 0813680	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in January 2008.


FINDING OF FACT

Hepatitis C is not attributable to service.  


CONCLUSION OF LAW

Hepatitis C was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The Court has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for hepatitis C.  The Board notes that 
the veteran's claim was received in November 2002.  In May 
2003, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the May 
2003 notice comports with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additional notice was 
provided the veteran in January 2008 and the RO readjudicated 
the veteran's claim in a January 2008 supplemental statement 
of the case.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination  in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.


Service Connection

The veteran filed a claim for service connection for 
hepatitis C in November 2002.   The U.S. Court of Appeals for 
Veterans Claims (Court) held that, in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

An injury or disease incurred during active service shall not 
be deemed to have been incurred in line of duty if such 
injury or disease was a result of drug or alcohol abuse by 
the claimant.  38 C.F.R. § 3.301(d) (2007).  Drug abuse means 
the use of illegal drugs (including prescription drugs 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  Id; 
See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m) 
(2007).  VA's General Counsel has confirmed that direct 
service connection for disability resulting from a claimant's 
own drug or alcohol abuse is precluded for all VA benefit 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.

The Board notes that a VA "Fast Letter" issued in June 2004 
(Fast Letter 04-13, June 29, 2004) identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  In Fast Letter 04-13, it is noted that "occupational 
exposure to HCV [hepatitis C virus] may occur in the health 
care setting through accidental needle sticks.  A veteran may 
have been exposed to HCV during the course of his or her 
duties as a military corpsman, a medical worker, or as a 
consequence of being a combat veteran."  The Fast Letter 
indicates, in its Conclusion section, that the large majority 
of hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use.  See also Veterans 
Benefits Administration (VBA) All Station Letter 211B (98- 
110) November 30, 1998; VBA Training Letter 211A (01-02) 
April 17, 2001 (major risk factors for hepatitis C include IV 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades).

Service medical records do not reflect any treatment or 
complaints relating to hepatitis C.  Neither the veteran's 
October 1971 enlistment examination nor the veteran's July 
1974 separation examination reveal the presence of a tattoo.  

In a June 2003 statement from the veteran, he stated that, 
"I used/abused drugs intravenously while in Germany in 1973-
1974."  The veteran's hepatitis C was not diagnosed until 
2002.

The veteran was afforded a VA examination in September 2003.  
At that time, the veteran provided a history of inservice, 
high-risk activity, such as the procurement of a tattoo in 
1972, multiple sexual partners, and the use of intravenous 
(IV) drugs in 1972, 1973, and 1974.  A diagnosis of hepatitis 
C was confirmed.  The examiner opined that, because the 
veteran was sexually active with more than one female, 
received a tattoo, and used IV drugs while in the military, 
it was at least as likely as not that the veteran's hepatitis 
C was related to his period of active duty.

Following the results of the September 2003 examination, the 
RO requested an addendum opinion.  Specifically, the RO asked 
the examiner to clarify as to which risk factor was the most 
likely cause of the veteran's hepatitis C.  As requested, an 
addendum was prepared, by the same examiner, in November 
2003.  The examiner stated that, "It is a well-known fact 
that IV drug users are 60 to 70% more likely to develop 
hepatitis C.  It is impossible at this time to say which one 
is the cause of his hepatitis C, but it is as likely as not 
it would be the IV drug use."  The examiner went on to say 
that the tattoo was less likely to have caused the veteran's 
infection due to its low risk factor of 10%.  Also, even 
though sexual activity was known to be a cause of hepatitis 
C, the risk factor was low at 2 to 3%.  Therefore, the 
examiner surmised that the veteran's hepatitis C was at least 
as likely as not secondary to IV drug use.

Based on the November 2003 addendum opinion, the RO denied 
the veteran's claim for service connection for hepatitis C in 
January 2004.  According to the RO, drug abuse is considered 
willful misconduct in nature, and that compensation cannot be 
paid for a disability that is a direct result of drug abuse.  

Following the submission of a notice of disagreement (NOD) in 
May 2004, a statement of the case was issued in July 2006.  
The veteran's prior denial was affirmed due to the lack of 
competent medical evidence linking the veteran's hepatitis C 
to his period of active military service.  

A supplemental statement of the case (SSOC) was issued in 
January 2008.  Echoing the previous decision, the SSOC noted 
that the preponderance of the evidence supports the 
conclusion that the veteran used IV drugs during service, and 
that hepatitis C was contracted as the result of that use.  
Because drug usage of that nature constitutes willful 
misconduct for which service connection cannot be granted, 
the prior denials were affirmed.

The veteran was afforded a Board hearing, before the 
undersigned, in January 2008.  During his hearing, the 
veteran testified that he did not have any tattoos prior to 
service, and that he did not use IV drugs prior to service.  
The veteran also stated that he was only 17 when he joined 
the service, and that he did not have multiple sexual 
partners prior to enlistment.  The veteran testified that he 
obtained his tattoo during his period of active service, and 
that he currently has no other tattoos.  He estimated that, 
although he had 15 or 20 sexual partners during his time in 
the military, he did not continue that practice following 
separation.  He also stated that he used IV drugs 3 or 4 
times while in the service, and had not used IV drugs since 
his separation from active duty.

The veteran's testimony, however, must also be viewed in 
light of the other objective evidence of record which 
includes a May 2003 VA treatment record that noted that the 
veteran had been married twice and that he had 11 children 
with five women as well as a Corrections Receiving Screening 
Form dated in October 2000 which indicated that the veteran 
had last used alcohol or drugs one year earlier.  

In this case, the Board has determined that service 
connection for hepatitis C is not warranted.  As noted in the 
veteran's September 2003 VA examination, because the veteran 
was sexually active with more than one female, received a 
tattoo, and used IV drugs while in the military, the examiner 
opined that it was at least as likely as not that the 
veteran's hepatitis C was related to his period of active 
duty.  However, following an addendum opinion (to clarify 
which risk factor was the most likely cause of the veteran's 
hepatitis C), the examiner stated, "It is a well-known fact 
that IV drug users are 60 to 70% more likely to develop 
hepatitis C."  He followed that statement by assigning 
percentages of risk to the procurement of a tattoo (10%) and 
multiple sexual partners (2 to 3%).  Ultimately, the examiner 
proffered an opinion that the veteran's hepatitis C was as 
likely as not secondary to his use of IV drugs.

The November 2003 VA addendum opinion identifies injected 
drug abuse as the most likely cause of the veteran's 
hepatitis C infection.  The Board notes that a disease 
incurred during active service as a result of drug abuse 
cannot be service connected.  See VAOPGCPREC 7-99; VAOPGCPREC 
2-98.  The veteran contends that may contracted hepatitis C 
due to multiple sexual partners or as the result of a tattoo 
while he was in service, but the record contains no probative 
medical evidence of a nexus between multiple sexual partners 
or tattooing in service, and hepatitis C. The September and 
November 2003 VA examiner clearly stated that the possibility 
that the veteran contracted hepatitis C via multiple sexual 
partners or a tattoo was very small.  Instead, the record 
indicates that it is as likely as not that the veteran's 
hepatitis C was due to injected drug use.  Thus, the Board 
finds that service connection is not warranted.

VA has met its burden and demonstrated that the veteran's 
hepatitis C was not the result of his period of active 
service.  While the Board recognizes the veteran's sincere 
belief in the merits of his claim, the preponderance of the 
evidence is against a finding of service connection in this 
instance.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Accordingly, service connection for hepatitis C is denied


ORDER

Service connection for hepatitis C is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


